                   Case 2:21-cv-00866-TSZ Document 10 Filed 08/31/21 Page 1 of 1




 1

 2

 3                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 4                                       AT SEATTLE

 5
         SWIRLATE IP LLC,
 6                               Plaintiff,
                                                             C21-866 TSZ
 7            v.
                                                             MINUTE ORDER
 8       ZETRON, INC.,
 9                               Defendant.

10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:
           (1)    Plaintiff’s ex parte motion, 1 docket no. 9, for leave to amend its complaint
12
   is STRICKEN without prejudice. Pursuant to Federal Rule of Civil Procedure 15(a)(1),
   plaintiff may amend its pleading as a matter of course within 21 days after serving it or
13
   within 21 days after a responsive pleading or motion is filed. The record contains no
   proof of service or waiver of service of the complaint, and defendant has not answered or
14
   sought to dismiss the complaint. Thus, plaintiff does not appear to require leave of the
   Court to file an amended pleading.
15
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17             Dated this 31st day of August, 2021.

18                                                          Ravi Subramanian
                                                            Clerk
19
                                                            s/Gail Glass
20                                                          Deputy Clerk

21
     1
         Plaintiff has indicated in its motion that defendant does not oppose the pending motion;
22 however, because defendant is a business entity that may not litigate pro se before this Court and
   because no attorney has appeared on defendant’s behalf, the Court cannot rely on plaintiff’s
23 representation concerning defendant’s position about the proposed revisions to the complaint.

     MINUTE ORDER - 1
